Shea, J.,
dissenting. I disagree only with the majority’s affirmation of the Appellate Court in reversing the defendant’s conviction under the first count of the information for interfering with an officer in violation of General Statutes § 53a-167a. I continue to adhere to my views, expressed in State v. Gallagher, 191 Conn. 433, 445-47, 465 A.2d 323 (1983) (Shea, J., concurring), that the abolition of the common law privilege to resist an illegal arrest effectuated by General Statutes § 53a-23 should also be deemed to have terminated the intertwined privilege to use reasonable physical force to resist an unlawful entry by the police: “Where violence may be involved, modern society prefers the courtroom to the street or the home as the arena for determination of the legality of police conduct. We should, therefore, discourage violent conduct in the household as well as in public places which may expose to serious injury peace officers as well as those they seek to arrest. In sanctioning the use of a vaguely defined ‘reasonable force’ to protect home and hearth, the majority opinion appears to make the defense of the illegality of police conduct available for many violent crimes which may be perpetrated upon an officer whose judgment is later found to be erroneous.” Id., 447.
*816When the police enter a home in order to arrest the owner or another person entitled to assert the same rights, as in this case, it is impossible to draw any practical distinction between the use of reasonable force to resist the illegal entry and that employed to resist the illegal arrest. By declaring that there is a privilege, when the arrest is preceded by an illegal entry into a home, to use force to repel the unlawful invader but not to prevent the arrest, we pose a conundrum likely to generate extensive confusion among the police, the courts and the public in determining whether the use of reasonable force is permissible.
In this case, for example, when the police attempted to pull the defendant from the bed on which he was lying, he attempted to break free, and a struggle ensued that formed the basis for his conviction in the first count of interfering with an officer in violation of § 53a-167a, despite the fact that the illegal entry had been completed at the time the police awoke the defendant and the struggle commenced. The majority apparently holds that the defendant’s disruptive conduct was privileged if he was struggling solely for the purpose of ejecting the police rather than for the purpose of resisting the arrest. It is conceivable that the same conduct may have dual motivation. Does the privilege exist if the primary motivation is to resist the arrest but a secondary motive is to resist an illegal entry? This and other problems in the practical application of the privilege to resist illegal entry persuade me that this court should not persist in attempting to preserve a common law right to resist illegal entry so difficult to distinguish in the real world from the privilege of resisting an unlawful arrest, which § 53a-23 has abolished.
The comment of the draftsmen of § 53a-23 indicates that its purpose was to change the common law rule concerning the right to resist an illegal arrest. Commission to Revise the Criminal Statutes, Penal Code *817Comments, Connecticut General Statutes Annotated (1971) § 53a-23. The reasons for the change, however, are equally applicable to the use of force to resist an illegal entry for the purpose of effectuating an arrest: “The rationale for this change is that the question of whether an arrest is legal or illegal ... is usually a very difficult factual question; that the prior rule invites violence; and that it is better social policy to require the arrestee to submit and challenge the arrest in court, rather than to permit him to use force at the place of arrest subject to a later judicial determination of the legality of the arrest.” Id. Violence at the threshold of a dwelling entails the same risks as violence on the streets.
There is an imbalance, nevertheless, in a rule of law that punishes a person for conduct that has been precipitated by unlawful action of the police in violation of his constitutional rights. In State v. Gallagher, supra, 446, I concurred in the result reached by the majority by expressing my adherence to the decision of this court in State v. Cesero, 146 Conn. 375, 379, 151 A.2d 338 (1959), in which we had adopted the view that a police officer was not acting in the performance of his duties when executing an invalid search warrant and, therefore, the state had failed to establish an essential element of the crime of interfering with an officer.1 See also State v. Anonymous (1977-5), 34 Conn. Sup. 531, 545-47, 375 A.2d 417 (1977). I now abandon that position and adopt the view of the Appellate Court *818in State v. Privitera, 1 Conn. App. 709, 722-23, 476 A.2d 605 (1984), that an officer continues to act in the performance of his duty “[i]f he is acting under a good faith belief that he is carrying out that duty, and if his actions are reasonably designed to that end.” Id., 722. I am persuaded that the risk of injury to the public or the officer from the use of force in the setting of an arrest in a home is simply too great to encourage resistance even when the police are acting illegally. The arrestee or householder can rarely prevail in such a confrontation and is better left to his civil remedies for violation of his constitutional rights. See 42 U.S.C. § 1983. Trespasses on civil rights that may be redressed in court are preferable to the bashed craniums likely to result from the assertion of those rights by the use of physical force.
Since I disagree with the majority on whether the right to use physical force to resist an illegal entry should be preserved, I would reverse the Appellate Court’s contrary conclusion and remand the case with direction to reinstate the defendant’s conviction for interfering with an officer in the first count of the information. With respect to the remaining convictions of the defendant for interfering with an officer at the Groton police station and for criminal mischief in the third degree, I agree with the majority’s reversal of the Appellate Court and the reinstatement of those convictions.

 The statute involved in State v. Cesero, 146 Conn. 375, 151 A.2d 338 (1959), provided: “resisting OFFICER. Any person who shall obstruct, resist or abuse any officer concerned in the administration of justice while in the execution of his office shall be fined not more than one hundred dollars or imprisoned not more than three months or both.” (Emphasis added.) General Statutes (1958 Rev.) § 53-165. The penal code, adopted in 1971, substituted for the italicized phrase the language “any peace officer or fireman in the performance of his duties” and also made other revisions. Public Acts 1971, No. 871, § 50; see also Public Acts 1976, No. 76-225.